                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

LEETHA WILLIAMS                                                                       PLAINTIFF

vs.                                  Civil No. 4:18-cv-04100

NANCY A. BERRYHILL
Commissioner, Social Security Administration                                       DEFENDANT

                                          JUDGMENT

       For the reasons stated in the Memorandum Opinion entered in this case on this date, I hereby

reverse the decision of the Commissioner and remand this case for further consideration pursuant

to sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED this 1st day of November 2018.

                                                            /s/ Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            U. S. MAGISTRATE JUDGE
